Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This communication is a notice of allowability in response to the previous office action response. Claim(s) 1, 4-10, 13-16, and 19-20.

Response to Arguments
Claim Rejections - 35 USC § 103
	Applicant’s amendments and arguments, see page(s) 9-12, filed January 28, 2022, with respect to Claim(s) 1, 4-10, 13-16, and 19-20 have been fully considered and are persuasive. The 35 USC § 103 rejection has been withdrawn.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
	Authorization for this examiner’s amendment was given in an interview call with Attorney David Spalding on February 25, 2022, the examiner’s amendment is made with respect to the Independent Claim(s) 1, 10, and 16 filed 01/28/2022.
 Independent Claim(s) 1, 10, and 16 as follows:

(Currently Amended) A computer-implemented method for managing seat occupancy details of two or more passengers, comprising: 
receiving seat occupancy details of the two or more passengers associated with two or more seats, via two or more [[a]] user devices associated with each of the two or more passengers, wherein the two or more passengers communicate their respective seat occupancy details,each of the two or more  s, wherein the received seat occupancy details for each of the two or more passengers comprise the following: an origination, an intended destination, time until the intended destination, number of remaining stops until the intended destination, missed destination, and no checked-in status;

 alerting a ticket collector that the seats associated with the two or more passengers has been paid for;

retrieving a seating chart for a transit venue from a database; 

transmitting the received seat occupancy details of the two or more passengers;

at least one of the seat occupancy details of each of the two or more passengers; 2Docket No. P201707136US01 

updating the seating chart for the transit venue based on each of the received seat occupancy details of the two or more passengers; and 

displaying the seating chart for the transit venue on a computing device, wherein the displayed seating chart for the transit venue includes, displaying for each seat the set of distinct graphical visualizations for each of the seat occupancy details of the two or more passengers.

10. (Currently Amended) A computer program product, comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method for managing seat occupancy details of two or more passengers, the method comprising: 
receiving seat occupancy details of the two or more passengers associated with two or more seats, via two or more [[a]] user devices associated with each of the two or more passengers, wherein the two or more passengers communicate their respective seat occupancy details, each of the two or more s using the two or more user devices associated with the two or more passengers, wherein the received seat occupancy details for each of the two or more passengers comprise the following: an origination, an intended destination, time until the intended destination, number of remaining stops until destination, missed destination, and no checked-in status;

 alerting a ticket collector that the seats associated with the two or more passengers has been paid for;

 retrieving a seating chart for a transit venue from a database;

 transmitting the received seat occupancy details of the two or more passengers; 

creating a set of distinct graphical visualizations for the two or more passengers, wherein the set includes three or more distinct graphical visualizations and each distinct graphical visualization is associated with at least one of the seat occupancy details of each of the two or more passengers; 

updating the seating chart for the transit venue based on each of the received seat occupancy details of the two or more passengers; and5

Docket No. P201707136US01displaying the seating chart for the transit venue on a computing device, wherein the displayed seating chart for the transit venue includes, displaying for each seat 

16. (Currently Amended) A computer system for managing seat occupancy details of two or more passengers, comprising: 

6Docket No. P201707136US01one or more computer devices each having one or more processors and one or more tangible storage devices; and 

a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, the program instructions comprising instructions for:

 receiving seat occupancy details of the two or more passengers associated with two or more seats, via two or more [[a]] user devices associated with each of the two or more passengers, wherein the two or more passengers communicate their respective seat occupancy details, each of the two or more seats using the two or more user  devices associated with the two or more passengers, wherein the received seat occupancy details for each of the two or more passengers comprise the following: an origination, an intended destination, time until the intended destination, number of remaining stops until the intended destination, missed destination, and no checked-in status;


retrieving a seating chart for a transit venue from a database; 

transmitting the received seat occupancy details of the two or more passengers; 

creating a set of distinct graphical visualizations for the two or more passengers, wherein the set includes three or more distinct graphical visualizations and each distinct graphical visualization is associated with at least one of the seat occupancy details of the two or more passengers;

Docket No. P201707136US01 updating the seating chart for the transit venue based on each of the received seat occupancy details of the two or more passengers; and

 displaying the seating chart for the transit venue on a computing device, wherein the displayed seating chart for the transit venue includes, displaying for each seat the set of distinct graphical visualizations  for each of the seat occupancy details of the two or more passengers.




Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim(s) 1, 10, 16, and are distinguished from the prior art.
Tokatly (US 2013/0231965). Tokatly teaches a vehicle can receive seat sensor information, which, will provide information about currently occupied seats and standing places on a transit vehicle. Tokatly, further, teaches that the vehicle interface can display occupied or reserved seat information including the number of passengers that will be dropped off at the next station. The driver of the vehicle is able to receive the seat information when a passenger either sits down or gets up, which, the database will then be updated in order to provide the information to the vehicle management extension. Tokatly, also, teaches that the control screen of the driver will display destination information and occupancy information, which, the display will use striped circle(s) and text information to indicate occupied or reserved seats on the bus and the amount of individuals that will exit on the next destination. However, Tokatly, doesn’t explicitly teach receiving seat occupancy details for two or more passengers, which, the seat occupancy details for the two or more passengers will include an origination, an intended destination, time until the intended destination, number of remaining stops until the intended destination, missed destination, and no checked-in status. Tokatly, also, doesn’t explicitly teach alerting a ticket collector with the two or more passengers that have paid for the transit ride. Tokatly, also, doesn’t explicitly teach creating a display that includes three or more distinct graphical 
Grant (US 2014/0125355). Grant teaches a transit vehicle that consist of seat sensors. Grant, further, teaches that a user carries a portable device and when the device is within the proximity of the seat it will verify the ticket code for the user, which, will update the occupancy status for that seat and then the update set information will be output on a visual display for the transit crew to view the graphical seating chart. Grant, also, teaches that the conductor can carry a portable device that will receive the occupancy data, which, will identify the occupied seats that have been validated. However, Grant, doesn’t explicitly teach receiving seat occupancy details for two or more passengers, which, the seat occupancy details for the two or more passengers will include an origination, an intended destination, time until the intended destination, number of remaining stops until the intended destination, missed destination, and no checked-in status. Grant, also, doesn’t explicitly teach creating a display that includes three or more distinct graphical visualizations associated with each of the seat occupancy details for the two or more passengers, which, each of the seat occupancy details for the two or more passengers will be displayed on a seating chart.
Lee (US 2016/0337453).  Lee teaches a seat management server that is able to provide passenger occupancy information indicating various passengers and their expected time until exiting at their destination and where a passenger 
Hun (KR 10-1674480B1). Hun teaches a public transportation vehicle that is able to display a user’s trip information that includes the users number of remaining stations prior to the passengers arriving at their desired destination, which, will help other passengers notify a passenger that has passed their station. Hun, also, teaches that the display will provide the destination of the user and the number of remaining stops to the current station, which, will be displayed as numbers and text. However, Hun, doesn’t explicitly teach receiving seat occupancy details for two or more passengers, which, the seat occupancy details for the two or more passengers will include an origination, an intended destination, time until the intended destination, number of remaining stops until the intended destination, missed destination, and no checked-in status. Hun, also, doesn’t explicitly teach alerting a ticket collector with the two or more passengers that have paid for the transit ride. Hun, also, doesn’t explicitly teach 
Changzhou (CN105469623A). Changzhou teaches a touch screen arranged on a seat, which, includes a ticket reader. The passenger is able to provide the ticket information via the ticket reader, which, will  then notify the flight attendant to check a passengers’ seat if they detect the passenger has failed to exit the train at the next station. However, Changzhou doesn’t explicitly teach receiving seat occupancy details for two or more passengers, which, the seat occupancy details for the two or more passengers will include an origination, an intended destination, time until the intended destination, number of remaining stops until the intended destination, missed destination, and no checked-in status. Changzhou, also, doesn’t explicitly teach alerting a ticket collector with the two or more passengers that have paid for the transit ride. Changzhou, also, doesn’t explicitly teach creating a display that includes three or more distinct graphical visualizations associated with each of the seat occupancy details for the two or more passengers, which, each of the seat occupancy details for the two or more passengers will be displayed on a seating chart.
Hilton (US 2011/0313821). Hilton teaches a system that will allow a conductor to monitor passengers that have paid the correct fare or those that have not paid. The system will provide the passengers’ that have paid the correct fare to the conductor display, which, will be displayed in various colors. However, Hilton 
Hau (US 9,254,917). Hau teaches displaying a seating arrangement view from a computing device which crew members are able to switch the mode of the tablet computing device to view various passenger information. Hau, further, teaches that the attendant is able to switch to a ‘connecting flight,’ tab that can show the passengers that will miss their connecting flights. The attendant can also select a ‘passenger insight,’ tab that will show passengers level of satisfaction levels on the flight. Hau, also, teaches that the passenger information can be represented by various graphical elements such as shading or colors. However, Hau, doesn’t explicitly teach receiving seat occupancy details for two or more passengers on a single seating chart, which, the seat occupancy details for the two or more passengers will include an origination, an intended destination, time until the intended destination, number of remaining stops until the intended destination, 
“How does a flight attendant know your birthday? Big data playing bigger role as airlines personalize service,” by Lauren Zumback, July 15, 2018, (hereinafter flight). Flight teaches that flight carriers are giving flight agents and flight attendants more access to customer data. Flight, further, teaches that the data available are flight details such a passengers connecting flight, date of birth, and frequent flyer status. Flight, also, teaches that the system is trying to include passenger preferences such as food or drink. However, Flight, doesn’t explicitly teach receiving seat occupancy details for two or more passengers, which, the seat occupancy details for the two or more passengers will include an origination, an intended destination, time until the intended destination, number of remaining stops until the intended destination, missed destination, and no checked-in status. Flight, also, doesn’t explicitly teach alerting a ticket collector with the two or more passengers that have paid for the transit ride. Flight, also, doesn’t explicitly teach creating a display that includes three or more distinct graphical visualizations associated with each of the seat occupancy details for the two or more passengers, which, each of the seat occupancy details for the two or more passengers will be displayed on a seating chart.
Dependent Claim(s) 4-9, 13-15, and 19-20, are distinguished from the art of record for at least the reasons outlined above for Independent Claim(s) 1, 10, and 16, respectively, due to their respective dependence.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628